Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 1 of 12




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-03353-DDD-NRN

   Teymur Mehdiyev
         Plaintiff/Counter-defendant

   v.

   Qatar National Tourism Council
   a/k/a Qatar Tourism Authority,
   a Government Authority of Qatar,
            Defendant/Counterclaimant.

   ---------------------------------------------------------

   Qatar Airways Group Q.C.S.C.,
   a Qatari Corporation,
                     Counterclaimant,
   v.

   Teymur Mehdiyev, an individual,
                     Counter-defendant.



              MOTION FOR PARTIAL SUMMARY JUDGEMENT OF NO CYBERSQUATTING



            Plaintiff Teymur Mehdiyev hereby moves for partial Summary Judgement in favor of his

   claim for declaratory judgement of no cybersquatting under 15 U.S.C. § 1125(d), i.e., the

   Anticybersquatting Consumer Protection Act (“ACPA”), against Defendant Qatar National

   Tourism Council (“NTC”) with respect to the lawfully acquired <visitqatar.com> domain name

   owned by Mehdiyev.




                                                               1
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 2 of 12




            Counsel for Mehdiyev and counsel for NTC have conducted a conference regarding the

   subject matter of this Motion pursuant to D.C.COLO.L.CivR 7.1(a), and NTC will oppose.

       I.       INTRODUCTION

            To prevail on the ACPA in this case, it must be shown that the <visitqatar.com> domain

   name in dispute was “identical or confusingly similar to a mark that was distinctive at the time of

   registration.” GoPets Ltd. v. Hise, 657 F.3d 1024, 1030 (9th Cir. 2011) (quoting 15 U.S.C. §

   1125(d)(1)) (internal quotation marks omitted) (emphasis in original).

            The question of law presented in this motion is whether “the time of registration” under

   the ACPA is only when the domain name was registered (which was the holding in GoPets), or

   whether the statutory language includes subsequent re-registrations, renewals and transfers. There

   is a circuit split on this question, and Mehdiyev believes GoPets represents the correct approach.

            The public record shows that the <visitqatar.com> domain name was registered in June

   2004, which is eleven years before when NTC alleged it first starting using “Visit Qatar” in

   October 2015. Under these facts, if the Court decides to follow GoPets, then Mehdiyev prevails

   as a matter of law that there was no cybersquatting under the ACPA. If the Court decides to reject

   GoPets, then there may still remain genuine issues of material fact in dispute regarding whether

   NTC can establish common law trademark rights through acquired distinctiveness by its use of the

   “#visitqatar” hashtag and whether Mehdiyev acquired the domain name in January 2016 in good

   faith that may require a trial on the merits.

            As will be discussed herein, the approach of GoPets better promotes efficiency and equity.




                                                    2
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 3 of 12




       II.       BACKGROUND

             Plaintiff Mehdiyev is an individual who resides in Azerbaijan. [ECF 1]. He owns the

   <visitqatar.com> domain name that was the subject of a Uniform Domain-Name Dispute-

   Resolution Policy (“UDRP”) proceeding between Mehdiyev and Defendant Qatar National

   Tourism Counsel (“NTC”) in 2019. [ECF 1]. The Complaint filed by Mehdiyev challenged the

   adverse result of that UDRP proceeding.

             The <visitqatar.com> domain name that is the subject of this dispute was created in June

   2004. Exh. A.1 Mehdiyev later acquired the <visitqatar.com> domain name in January 2016.

             NTC is the government tourist agency for the country of Qatar, and NTC has alleged that

   it has used “Visit Qatar” since at least October 2015. [ECF 14 at NTC Counterclaim ¶¶ 8–19]. But

   before Mehdiyev acquired the <visitqatar.com> domain name in January 2016, this use appears

   mostly limited to social media handles such as “@VisitQatar” [ECF 14 at NTC Counterclaim

   ¶¶ 10–14] and the “#visitqatar” hashtag [ECF 14 at ¶ 14]. The website at www.visitqatar.gov.qa

   referenced by NTC in its Counterclaims, however, was not active until August 2016 [ECF 14 at

   NTC Counterclaim ¶ 9], which was several months after Mehdiyev acquired the domain name.

             With respect to this motion, the relevant facts are that NTC did not start using “Visit Qatar”

   until more than a decade after the <visitqatar.com> domain name was created and registered.

                                 Statement of Undisputed Material Facts

       1. The <visitqatar.com> domain name was registered in June 2004. Exh. A at 1.

       2. NTC began using “Visit Qatar” in October 2015. [ECF 14 at NTC Counterclaim ¶ 8].



   1
     The creation date of the registration for the <visitqatar.com> domain name is part of the pubic
   record as reflected in the whois database search result printed and attached as Exhibit A.


                                                       3
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 4 of 12




       III.     LEGAL STANDARDS

           A.         Summary Judgment
           The summary judgment procedure is designed to isolate and dispose of factually or legally

   unsupported claims. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Under Rule 56,

   summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

   admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

   any material fact and that the moving party is entitled to a judgment as a matter of law.” The

   moving party bears the initial burden of presenting evidence to show the absence of a genuine

   issue of material fact. Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002).

   “A fact in dispute is ‘material’ if it might affect the outcome of the suit under the governing law;

   the dispute is ‘genuine’ if the evidence is such that it might lead a reasonable jury to return a verdict

   for the nonmoving party.” Newland v. Stevinson Toyota E., Inc., 505 F. Supp. 2d 689, 696 (D.

   Colo. 2007) (citations omitted).

           B.         Cybersquatting
           The ACPA governs cybersquatting claims against persons who register domain names that

   are identical or confusingly similar to another’s trademark with a bad faith intent to profit from

   that mark. 15 U.S.C. § 1125(d). Under § 1125(d)(1)(A)(ii), the asserted mark must be “distinctive

   at the time of registration of the domain name.” Id. (emphasis added). The requirement of “a bad

   faith intent” is set forth in a separate subsection, namely § 1125(d)(1)(A)(i). The “bad faith intent”

   requirement of subsection (i) should not be conflated with the separate requirement that the

   trademark-in-suit to actually exist “at the time of the registration of the domain name” in

   subsection (ii).




                                                      4
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 5 of 12




          The term “registration” is not expressly defined in the ACPA, and there is a circuit split on

   how to define that term depending on whether a domain name is viewed as a property right or a

   contract right.

                        1. Property Approach
          The Ninth Circuit in GoPets chose to interpret the ACPA “in light of traditional property

   law . . . conclud[ing] that Congress meant ‘registration’ to refer only to the initial registration.”

   Id., 657 F.3d at 1031. Interpreting 15 U.S.C. § 1125(d)(1) through the lens of property law, the

   Ninth Circuit concluded that, like other forms of property, domain names are alienable. Id. (“The

   general rule is that a property owner may sell all of the rights he holds in property”). If the term

   “registration” included subsequent actions such as renewing the registration, transferring the

   registration, or updating billing information, then the status of the domain name as property could

   be reassessed at each subsequent point in time which would make “rights to many domain names

   effectively inalienable, whether the alienation is by gift, inheritance, sale, or other form of

   transfer.” Id. at 1032; see also William M. Landes & Richard A. Posner, The Economics of

   Trademark Law, 78 Trademark Rep. 267, 267 (1988) (“[T]rademark law . . . can best be explained

   on the hypothesis that the law is trying to promote economic efficiency.”).

                        2. Contract Approach
          Other courts, such as the Eleventh Circuit in Jysk Bed'N Linen v. Dutta-Roy, have adopted

   the view that each registration or subsequent re-registration of a domain name was a new contract

   between the registrar and the registrant. Id., 810 F.3d 767, 771 (11th Cir. 2015); see also

   Schmidheiny v. Weber, 319 F.3d 581, 582 (3d Cir. 2003). Under this approach, the status of a

   domain name can be reassessed at each re-registration of the domain name after its creation date.




                                                    5
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 6 of 12




                        3. Reverse Domain Name Hijacking
          “Reverse domain name hijacking” is the abusive use of trademark rights to “strip domain

   names from rightful owners” by accusing them of cybersquatting even though the registration of

   the domain name was not unlawful. Domain Vault LLC v. Bush, No. 14-CV-2621-WJM-CBS,

   2015 WL 1598099, at *1 (D. Colo. Apr. 8, 2015) (citing Sallen v. Corinthians Licenciamentos

   LTDA, 273 F.3d 14, 17 (1st Cir. 2001)); 15 U.S.C. § 1114(2)(D)(v).

        IV.     DISCUSSION

          The question for the Court here is whether to follow the property approach, or the contract

   approach, with respect to the ACPA. As will be discussed, Mehdiyev respectfully submits that the

   property approach better promotes efficiency and equity by bringing more certainty to the property

   rights in a domain name, streamlining litigation under the ACPA, and avoiding undue expansion

   of that statute. Otherwise, a domain name owner who attempts to sell a domain name on the open

   market, or simply renews a domain name, potentially risks making it inalienable and subject to

   predatory litigation by opportunistic reverse domain name hijackers who later adopt a trademark

   knowing the domain name is owned by someone else. Here, NTC is attempting to hijack the

   lawfully acquired <visitqatar.com> domain name.

                    A. Legislative Intent of a “Carefully and Narrowly Tailored” Statute
          According to the Congressional Record, the ACPA “is carefully and narrowly tailored to

   extend to cases where the plaintiff can demonstrate that the defendant registered, trafficked in, or

   used the offending domain name with bad-faith intent to profit from the good will of a mark

   belonging to someone else.” 145 Cong. Rec. S14696-03, 14713. “Thus, the bill does not extend to

   innocent domain name registrations by those who are unaware of another’s use of the name.” Id.



                                                    6
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 7 of 12




           The ACPA, however, does not contain an explicit definition of “registration.” While it is

   clear that the initial registration of a domain name constitutes a registration under the ACPA, some

   courts have held that other subsequent acts might potentially qualify as a registration under the

   ACPA, including renewing a domain name’s registration contract, updating a domain name’s

   billing information, and transferring a domain name from one owner to another. GoPets, 657 F.3d

   at 1032.

           It seems unlikely that Congress intended a “carefully and narrowly tailored” statute to be

   expansively interpreted to place a domain name registration at risk to reverse domain name

   hijacking after the domain name owner updates their billing information, renews their domain

   name, or transfers the domain name to another through one of the many domain name marketplaces

   that exist. Narrowly construing “the time of registration” to mean the initial registration or creation

   date of the domain name—a single fixed point in time rather than a moving target in time based

   on subsequent renewals,2 transfers, or updates—would promote efficiency and further the

   legislative intent of the statute.

           Furthermore, if an original owner’s rights associated with a domain name were lost upon

   transfer to “another owner,” then domain names would become “effectively inalienable,” which

   would be contrary to the structure and intent of the ACPA. GoPets, 657 F.3d at 1031–32;

   AIRFX.com v. AirFX LLC, No. CV 11-01064-PHX-FJM, 2012 WL 3638721, at *4 (D. Ariz. Aug.

   24, 2012).




   2
    A registration may be renewed between every one to ten years. ICANN, General Questions,
   https://www.icann.org/resources/pages/faqs-84-2012-02-25-en#10 (lasted visited Jul. 29, 2020).


                                                     7
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 8 of 12




                    B. Expanding the Meaning of “Registration” to Include Every
                       “Re-registration” of a Doman Name is Problematic
          Treating every “re-registration” exactly the same as an initial “registration” when creating

   a domain name is problematic. As pointed out in GoPets, there are a number of actions that could

   constitute a “re-registration” of a domain name, including such actions as renewing the

   registration, transferring the registration, or updating billing information. Id., 657 F.3d at 1030–1.

          Under the contract approach of Jysk and Schmidheiny, a registrant who creates a domain

   name before a reverse domain name hijacker ever develops any trademark rights, now becomes

   vulnerable to that hijacker later after renewing the application or even just updating the billing

   information. A hijacker should not be able to come in and predatorily litigate for ownership of the

   domain name created beforehand. This would promote neither efficiency nor equity. Limiting the

   inquiry to the initial registration or creation date of the domain name also would streamline

   litigation by focusing that the distinctiveness inquiry on that single fixed point in time.

                    C. The Property Approach Promotes Equity
          With respect to a domain name created and registered before a hijacker ever used its

   asserted trademark—where the hijacker started using the trademark knowing that the domain name

   was owned by another—then equity is not served by allowing that hijacker to predatorily litigate

   for ownership of the domain name.

          If the domain name owner were to engage in activity that the hijacker asserts infringed its

   subsequent trademark rights, then the hijacker could still pursue a traditional trademark

   infringement claim against the domain name owner—which is exactly what NTC is doing with its

   trademark counterclaims in this action.




                                                     8
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 9 of 12




          It also would be possible to achieve the same equitable result in Jysk Bedn Linen v. Dutta-

   Roy, using the property approach. In Jysk, the defendant, Dutta-Roy, was hired by Jysk in 1999 to

   create an online-shopping website and to register the <bydesignfurniture.com> domain in Jysk’s

   name, but Dutta-Roy listed himself, not Jysk, as the owner. Id.,810 F.3d at 771–2.

          Because the parties were in privity, the plaintiff had asserted other causes of action

   including unfair competition and conversion under Georgia law. Id. Again, the plaintiff was not

   without remedy under other causes of action.

          Moreover, Jysk also could have maintained an ACPA claim under the property approach

   because although the domain name was registered before it was technically used as a trademark,

   the preparations in creating the ecommerce website—and hiring the defendant to do it—could have

   been considered analogous use sufficient to establish distinctiveness at least between those two

   parties in privity with one another. This also would be analogous to the problem of a preemptive

   seller who rushes to market in a less-than-bona-fide attempt to preempt a competitor. 2 McCarthy

   on Trademarks and Unfair Competition § 16:13 (5th ed.); see also Stern Electronics, Inc. v.

   Kaufman, 669 F.2d 852, 857 (2d Cir. 1982); cf. FN Herstal SA v. Clyde Armory Inc., 838 F.3d

   1071, 1082, 120 U.S.P.Q.2d 1186 (11th Cir. 2016), cert. denied, 137 S. Ct. 1436, 197 L. Ed. 2d

   649 (2017) (discussing analogous use).

          With respect to the Third Circuit’s decision in Schmidheiny, that decision was addressed

   and distinguished in GoPets, 657 F.3d at 1031:

             The Third Circuit assumed that Weber’s initial registration of schmidheiny.com
             was not covered by [15 U.S.C. § 8131(1)(A)] because it had been made before the
             passage of ACPA. See id. at 581–82. . . . However, we believe that the Third
             Circuit erred in assuming that Weber’s initial registration was not covered by


                                                    9
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 10 of 12




             ACPA. . . . If Weber’s initial registration violated § 8131(1)(A), as we would hold
             it did, the Third Circuit’s concern evaporates.

          Thus, in addition to promoting efficiency and streamlining litigation, the property approach

   also will promote equity on both sides.

                    D. No Cybersquatting Because the <visitqatar.com> Domain Name
                       Was Registered a Decade Before NTC Started Using Its Merely
                       Descriptive “#visitqatar” Hashtag
          As previously discussed, the accused <visitqatar.com> domain name was registered in

   June 2004, pre-dating NTC’s alleged common law trademark rights by over a decade. Exh. A.

   There was no cybersquatting because NTC’s asserted trademark did not exist when the accused

   domain name was “registered” within the meaning of the ACPA. GoPets, 657 F.3d at 1031.

          NTC’s Counterclaim alleges that the <visitqatar.com> domain name was subsequently

   transferred to Mehdiyev about three months later. [ECF 14 at ¶ 20]. But this does not establish a

   claim for cybersquatting because there is “no basis in ACPA to conclude that a right that belongs

   to an initial registrant of a currently registered domain name is lost when that name is transferred

   to another owner.” GoPets, 657 F.3d at 1031; AIRFX.com, 2012 WL 3638721, at *4.

          Should the Court decide to follow the contract approach instead, this issue will have to be

   revisited because even if “the time of registration” is January 2016, that means NTC will still have

   to prove that its use of the descriptive “#visitqatar” hashtag acquired distinctiveness in the three

   months between October 2015 and January 2016. NTC is unlikely to meet such a burden.

          First, NTC alleges that “Visit Qatar” is used “to increase awareness of Qatar as a

   destination for . . . tourists.” [ECF 14 at ¶ 8]. The U.S. State Department defines tourism as “a

   short visit.” Tourism & Visit, https://travel.state.gov/content/travel/en/us-visas/tourism-visit.html




                                                    10
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 11 of 12




   (last visited July 29, 2020). The words “visit Qatar” are merely descriptive of encouraging tourists

   to visit Qatar.

           Second, NTC’s use of “#visitqatar” as a descriptive hashtag on social media should not

   establish any trademark rights. See Eksouzian v. Albanese, No. CV 13-00728-PSG-MAN, 2015

   WL 4220478 (C.D. Cal. Aug. 7, 2015) (“hashtags are descriptive devices, not trademarks”); see

   also In re i.am.symbolic, llc, 127 USPQ2d 1627, 1633 (TTAB 2018) (“the use of a hashtag in the

   social media context plays a functional role in facilitating searches on social media platforms”).

           It is unnecessary to decide these issues in connection with the present motion. But it should

   be noted that even if there is no cybersquatting under the ACPA, that does not mean NTC is

   without remedy. Assuming NTC has developed trademark rights in “Visit Qatar,” NTC can still

   assert trademark infringement—as it has in its counterclaims asserted in this action. [ECF 14].

         V.      CONCLUSION
           NTC chose to adopt the descriptive phrase “Visit Qatar” as a trademark for promoting

   tourists to visit Qatar, knowing that the <visitqatar.com> domain name was owned by another

   party. NTC could have purchased the <visitqatar.com> domain name on the open market, but did

   not do so. Instead, NTC opportunistically initiated a UDRP proceeding to hijack that domain name

   years later. Granting summary judgment of no cybersquatting under the ACPA will promote

   efficiency and equity by preventing a belated hijacking of the <visitqatar.com> domain name.


   Dated: August 4, 2020.                                  s/ James Juo
                                                         ___________________
                                                         James Juo
                                                         THOMAS P. HOWARD, LLC
                                                         842 W South Boulder Rd., #100
                                                         Louisville, CO 80027
                                                         jjuo@thowardlaw.com
                                                         303-665-9845
                                                         Counsel for Plaintiff Teymur Mehdiyev


                                                    11
Case 1:19-cv-03353-DDD-NRN Document 38 Filed 08/04/20 USDC Colorado Page 12 of 12




          I hereby certify that the foregoing pleading complies with the type-volume limitation

   set forth in Judge Domenico’s Practice Standard III(A)(1).


   Dated: August 4, 2020.                               s/ James Juo
                                                       ___________________
                                                       James Juo




                                                  12
